—In a proceeding pursuant to CPLR article 78 to compel the appellants to expunge all references to the petitioner’s commitment in the Central Islip Psychiatric Center from appellants’ records, the appeal is from a judgment of the Supreme Court, Suffolk County, dated October 2, 1978, which granted the petition. Judgment reversed, on the law, with $50 costs and disbursements, and proceeding dismissed on the merits. Special Term was not authorized to expunge any records as to petitioner’s certification of mental illness and commitment. "Expungement of records generally is a matter of legislative concern, and no statute provides for the expungement sought (see Matter of Richard S. v City of New York, 32 NY2d 592, 595-596; cf. Matter of Moleneux v Collins, 177 NY 395, 398-399). Instead, the Legislature has provided for sealing of records to protect patients from undue publication of certification and commitment (Mental Hygiene Law, § 15.31, subd [f])” (see Palmer v New York State Dept, of Mental Hygiene, 44 NY2d 958, 960). Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.